Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species H (Figures 7A-7D) in the reply filed on 3/22/2022 is acknowledged.  The traversal is on the ground(s) that it is felt that a search of the classes appropriate to the elected species would include the patent office classes in which the non-elected species and claims would be searched.  This is not found persuasive because different Species required different searches and it is additional burden on the examiner to search in additional specific features of different species. Further, in the remarks the applicant refers to claims 1-25; however, only claims 1-4, 6-13, 15, 18 and 20-25 are pending.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2019 and 1/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1, 7-11 and 21 is a relative term which renders the claims indefinite. The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specification, Paragraph 185 states “about 0.1% to about 5% should be interpreted to include not just about 0.1% to about 5%, but also the individual values (e.g., 1%, 2%, 3%, and 4%) and the sub-ranges (e.g., 0.1%to 0.5%, 1.1%to 2.2%, 3.3% to 4.4%) within the indicated range”. However, there is still no constraint defining the term “about”, so for examination purposes the term “about” is interpreted as values that are ± 1 to the specified upper or lower boundaries of the specified range. If Applicant does not wish to have to have the above margin of values, Applicant may rephrase “porosity of between about 3 and about 12 mm H20” in claim 7 to read --porosity of between 3 and 12 mm H20--. Also, rephrase “weight of between about 25 gsm to about 300 gsm” in claims 8 and 21 to read --weight of between 25 gsm to 300 gsm—and --weight of between 20 gsm to 500 gsm--. Also, rephrase “tensile strength of between about 4 lbf (17.8 N) and about 9 lbf (40.0 N) and/or a machine-directional tensile strength of between about 5 lbf (22.2 N) and about 10 lbf (44.5 N)” in claim 9 to read -- tensile strength of between 4 lbf (17.8 N) and 9 lbf (40.0 N) and/or a machine-directional tensile strength of between 5 lbf (22.2 N) and 10 lbf (44.5 N)--. Also, rephrase “break of between about 600% and about 900% and/or a machine-directional elongation at break of between about 350% and about 1000%” in claim 10 to read --break of between 600% and 900% and/or a machine-directional elongation at break of between 350% and 1000%--. Lastly, rephrase “thickness of about 0.01 cm to about 1 cm” in claim 11 to read --thickness of 0.01 cm to 1 cm--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-13 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundy, Jr. et al. (6,098,616).
Lundy, Jr. et al. discloses a support article (see figures 3-7), comprising a backing (15) having a front major surface (top surface of the element 15 away from adhesive) and a rear major surface (opposite surface or bottom surface towards adhesive), an adhesive (20) adjacent to least a portion of the rear major surface of the backing (see figure 7), the adhesive capable of adhering the support article to a user (as shown in figure 7 it is adhering to a user); and a strap (23) attached or adhered to the front major surface of the backing (see figure 7), the strap being capable of stretching across at least a portion of the support article (see figure 7); limitations of capable of adhering and stretching have been treated as an intended use recitation. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the limitation have not been positively claimed, it is inherent that the Lundy, Jr. et al.’s device could be used as required by claim.
With respect to claim 2, Lundy, Jr. et al. discloses wherein the strap includes at least one of the following; a polyolefin, a modified polyolefin, a polyvinyl chloride, a polycarbonate, polystyrene, polyester, polylactide, polyvinylidene fluoride, (meth)acrylic, urethane, acrylic urethane, ethylene vinyl acetate copolymer, acrylate-modified ethylene vinyl acetate polymer, ethylene acrylic acid copolymers, nylon, engineering polymer, or elastomer (as disclosed in column 4 lines 14-21 that element 23 is made of elastic polyurethane tape that is interpreted as engineering polymer).
With respect to claim 3, Lundy, Jr. et al. discloses further including a release liner (200) adjacent to at least a portion of the adhesive (see figure 9).
With respect to claims 4-5, Lundy, Jr. et al. discloses wherein the backing includes at least one of a polyolefin, polyester, polyalkylene, polyamide, polystyrene, polyarylsulfone, polydiene, polyurethane, polyurethane film, polyethylene film, polypropylene film, PVC film, nonwoven material, and/or woven material/ conjugate multicomponent melt spun fibers (column 4 lines 32-34).
With respect to claims 12-13, Lundy, Jr. et al. discloses wherein the adhesive is a pressure sensitive adhesive and is selected from at least one of the following adhesive classes: polyacrylate adhesives, polyalphaolefin adhesives, polyvinyl acrylates, rubber resin adhesives, silicone adhesives, polydiorganosiloxane polyurea compolymers, and mixtures thereof (column 5 lines 18-21) and wherein the backing and adhesive form a conjugate multicomponent system (as shown in figures 3-7 it is multicomponent system).
With respect to claims 24-25, Lundy, Jr. et al. inherently discloses a method of applying a support article having methods steps as claimed since Lundy, Jr. et al. discloses all of the structure as required by claims and presented above;Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lundy, Jr. et al. view of Gupta et al. (U.S. Patent Pub. No. 20120175298).
Regarding claim , Lundy, Jr. et al. discloses the invention as described above, but fails to explicitly disclose that at least one of the backing layer or the backing layer and adhesive combination has a breathability and porosity of between 3 to 12 mm H₂O measured using the pressure drop test. However, Gupta teaches (Paragraph 7, 15, 152) at least one of the analogous backing layer or the analogous backing layer and adhesive combination (Paragraph 7, nonwoven web layer comprises a plurality of first fibres, a plurality of second fibers, and a binder) has a breathability and porosity of between 3 and 12 mm H₂O measured using the pressure drop test (Paragraph 15, the nonwoven web can have a pressure drop of less than 2, 1, 075, 0.5, or 025 inches of water at maximum flow rate as measured according to DIN EN 1822. See MPEP § 2144 .05 regarding overlapping ranges). It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the backing layer of Lundy, Jr. et al., in order to have a breathability porosity between 3 to 12 mm H₂O as taught by Gupta, in order to provide an improved support article with a low pressure drop for improved airflow and moisture transmission through the backing layer which has optimal crystalline and dense fibrous properties (Gupta, Paragraphs 15 and 152).
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lundy, Jr. et al. view of in view of Topolkaraev et al. (U.S. Patent Pub. No. 20160101208).
Regarding claims 8 and 21, Lundy, Jr. et al. discloses the invention as described above, but fails to explicitly disclose that the backing layer has a weight of between 25 gsm to 300 gsm and support article has a weight of between 20 gsm to 500 gsm. However, Topolkaraev teaches (Paragraphs 21,97) an analogous backing layer (Paragraph 21, nonwoven web that includes a plurality of fibers formed from a thermoplastic composition. The thermoplastic composition contain a continuous phase that includes a polyolefin matrix polymer, and also contains a non-inclusion additive that is at least partially incompatible with the polyolefin matrix polymer so that it becomes dispersed within the continuous phase as discrete nano-scale phase domains) has a weight of between 25 gsm to 300 gsm (paragraph 97, Although the Basis weight of the nonwoven laminate may be tailored to the desired application, it generally ranges from about 10 to ahead 300 grams per square meter “gsm”, in some embodiments from about 25 to about 200 gsm, and in some embodiments, from about 40 to about 250 gsm, See MES § 2144.05 regarding overlapping ranges). It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the backing layer of Lundy, Jr. et al., so that it has a weight of between 25 gsm to 300 gsm as taught by Topolkaraev, in order to provide an improved article support with a low molecular basis weight that contains a desired amount of synthetic fibers for comfortable application as a medical absorbent adhesive (Paragraph 94 and 97).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lundy, Jr. et al. in view of Augst et al. (U.S. Patent No. 5496605).
Regarding claim 9, Lundy, Jr. et al. discloses the invention as described above, but fails to explicitly disclose that at least one of the backing layer or the backing layer and adhesive combination has a cross- directional tensile strength of between 4 lbf (17.8 N) and 9 lbf (40.0 N) and/or a machine-directional tensile strength of between 5 |bf (22.2 N) and 10 lbf (44.5 N). However, Augst teaches (col. 5, lines 1-11; col. 6, lines 20-34) at least one of the analogous backing layer or the analogous backing layer and analogous adhesive combination (col. 5, lines 7-11, The perforation of tapes 10 in accordance with this invention is particularly beneficial when the tape 10, including the nonwoven web 20, binder, low adhesion backside 40 and adhesive 30, is a high strength tape 10 having a tensile strength prior to perforation of greater than about 10lb/inch (1785 g/cm  or 3.94 lbf/cm) has a cross-directional tensile strength of between 4 lbf (17.8N) and 9 lbf (40.0 N) and/or a machine- directional tensile strength of between 5 lbf (22.2 N) and 10 lbf (44.5 N) (col. 6, lines 20-24, The tensile strength of the perforated section of tape 10 in the longitudinal direction 11 measured in accordance with the protocol set forth herein, is desirably from about 400 g/cm (0.88 lbf/cm) to about 3000 g/cm (6.6 lbf/cm). Tensile strength on a 1cm thick backing-adhesive layer is between 5 lbf/cm and 10 lbf/cm. See MPEP § 2144.05 regarding overlapping ranges). It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the tensile strength of the backing adhesive layers of Lundy, Jr. et al., to have a machine-directional tensile strength of between 5 lbf and 10 lbf as taught by Augst, in order to provide an improved support article with a high-strength backing layer that is difficult to tear in a linear fashion due to its increased durability (Augst, Col. 5, lines 1-6).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lundy, Jr. et al. in view of Joseph et al. (U.S. Patent No. 6107219).
Regarding claim 10, Lundy, Jr. et al. discloses the invention as described above, but fails to explicitly disclose that at least one of the backing layer or the backing layer and adhesive combination has a cross- directional elongation at break of between 600% and 900% and/or a machine- directional elongation at break of between 350% and 1000%. However, Joseph teaches (col. 20, lines 53-67; Col. 22, lines 23-36; Col. 23, lines 65-67) at least one of the analogous backing layer or the analogous backing layer and analogous adhesive combination (col. 22, lines 23-26, The nonwoven Backing Sample 16 (BMF web comprised of 3 layer fibers containing 80% polyurethane and 20% “KRATON” PSA/polyethylene blend) was laminated to the Adhesive Sample 2 (BMF polyacrylate PSA web)) has across- directional elongation at break of between 600% and 900% and/or a machine- directional elongation at break of between 350% and 1000% (col. 23, lines 65-67, The machine-direction percent elongation at break was measured for the adhesive tape and found to be 451%. See MPEP § 2144.05 regarding overlapping ranges). It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the elongation at break of the backing adhesive layers of Lundy, Jr. et al., to have a machine-direction percent elongation at break of between 350% and 1000% as taught by Joseph, in order to increase the quality of the support article by improving its ability to stretch and minimize plastic deformation wrinkling through increased fracture strain (Joseph, Col. 20, lines 53-67).
Regarding claim 11, Lundy, Jr. et al. discloses the invention as described above, but fails to explicitly disclose that the backing layer has a thickness of 0.01 cm to 1 cm. Joseph teaches (col. 4, lines 3-6; Col. 22, lines 23-26) the analogous backing layer (col. 33, lines 23-36, The nonwoven Backing Sample 16 (BMF web comprised of 3 layer fibers containing 80% polyurethane and 20% “KRATON” PSA/polyethylene blend) was laminated to the Adhesive Sample 2 (BMF polyacrylate PSA web)) has a thickness of 0.01cmto1cm (col. 4. lines 3-6, The webs formed can be of any suitable thickness for the desired and intended end use, Generally, a thickness of about 0.01cm to about 5 cm is suitable for most application). It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the backing layer of Lundy, Jr. et al., to have a thickness of 0.01cm to 1 cm as taught by Joseph, in order to provide an improved support article with a preferred thickness for comfortable application as a medical tape (Joseph, Col. 4, lines 3-6).
Claims 15, 18, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lundy, Jr. et al. in view of Dallison et al. (8,758,285) in further view of Son (KR 0178583 B1).
Regarding claim 15, Lundy, Jr. et al. discloses the invention as described above, but fails to explicitly disclose that the support article further including one or more reinforcing portions adjacent to at least a portion of the rear major surface of the backing or the front major surface of the backing. However, Dallison et al. teaches a support dressing (see figures 1-2) the analogous backing layer (layer 28) having one or more reinforcing portions (24) adjacent to at least a portion of the rear major surface of the backing or the front major surface of the backing (see figure 2). It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the backing layer of Lundy, Jr. et al., to have a reinforcing portion as taught by Dallison et al., in order to provide an improved support article with an additional support with reinforcing portion.
Regarding claim 18, the combination of Lundy, Jr. et al. in view of Dallison et al. discloses the invention as described above, but fails to explicitly disclose that the one or more reinforcing portions comprise: an adhesive layer having first and second major surfaces; a first foam layer adjacent to first major surface of the adhesive layer; a second foam layer adjacent to second major surface of the adhesive layer; a first skin layer adjacent to first foam layer; and a second skin layer adjacent to second foam layer. However, Son teaches (Abstract; Figure 1) that the one or more analogous reinforcing portions (figure 1, composite sandwich structure) comprise: an adhesive layer 30 (Figure 1, core adhesive layer 30) having first and second major surfaces (figure 1, adhesive 30 has two surfaces contacting foam layers 20,22); a first foam layer 20 (Figure 1, first foam layer 20) adjacent to (figure 1, foam layer 20 connected to adhesive 30) first major surface of the adhesive layer 30 (Figure 1, core adhesive layer 30); a second foam layer 22 (Figure 1, second foam layer 22) adjacent to (Figure 1, foam layer 22 adjacent to adhesive 30) second major surface of the adhesive layer 30 (Figure 1, core adhesive layer 30); a first skin layer 10 (Figure 1, upper skin layer 10) adjacent to (Figure 1, upper skin layer 10 adjacent foam 20) first foam layer 20 (figure 1, first foam layer 20); and a second skin layer 12 (figure 1, lower skin layer 12) adjacent to (Figure 1, lower skin layer 12 adjacent foam 22) second foam layer 22 (Figure 1, second foam layer 22). It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the reinforcing portion of Lundy, Jr. et al. in view of Dallison et al., to have the first skin layer, first foam layer, adhesive layer, second foam layer, and second skin layer of Son, in order to provide an improved support article with a sandwiched structured reinforcing portion so that even if a crack occurs it does not affect the whole structure due to the increased tear strength from the skin layers and impact resistance from the foam layers (Son, Abstract).
Regarding claim 20, the combination of Lundy, Jr. et al. in view of Dallison et al.  discloses the invention as described above but fails to explicitly at least two reinforcing layers that are layered on one another. However, Son teaches (Page 2, paragraph 1; figure 2) at least two reinforcing layers (Figure 2, composite sandwich structure stacked on one another) that are layered on one another (figure 2, two composite sandwich structures stacked on one another. A composite sandwich structure is inherently capable of being stacked on top of another sandwich structure, as it contains the equivalent skin, foam, and adhesive layered materials). It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the reinforcing portion of Lundy, Jr. et al. in view of Dallison et al., to include the at least two reinforcing layers stacked on one another as taught by Son, in order to provide an improved support article with two layered reinforcing portions comprising selective densities and increased thickness and compression (Son, Page 2, Paragraph 1).
Regarding claim 23, Lundy, Jr. et al. in view of Dallison et al. discloses the invention as described above, but fails to explicitly disclose that the support article is applied to or sized for application to at least one of the areas as claimed in claim including lower back. However, Dallison et al. teaches a support dressing (see figures 1-2) the analogous backing layer (layer 28) having lower back use (Column 1 lines 1-3). It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to use the teaching of Dallison et al. to applied the device of Lundy, Jr. et al., to have option to use it on lower back in order to provide multiuse option.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lundy, Jr. et al. in view of Dallison et al. in further view of Eull (WO 2010039771 A1).
Regarding claim 22, the combination of Lundy, Jr. et al. in view of Dallison et al. discloses the invention as described above but fails to explicitly disclose that at least one of the reinforcing portions is separate from the support article and is configured to be independently applied by a user before the full support article is applied.
However, Eull teaches (page 4, lines 11-16: Figures 1-4) that at least one of the analogous reinforcing portions 3 (figure 1, breathable facing layer 3) is separate from (figures 1-2, breathable facing layer 3 is separate from the dilator 10 as distinguished between the figures) the analogous support article 10 (Figures 1-4, dilator 10) and is configured to be independently applied by a user before (Page 4, lines 11-16, breathable facing layer 3 is inherently capable of being applied Independently as it has an adhesive coated bottom surface 5 that is capable of attaching to the skin of a user. The remaining layers of the dilator 10 can inherently be applied after the breathable facing layer 3 is applied, as the breathable backing layer 2 has an adhesive coated bottom surface 5 which adheres to the top surface of the breathable facing layer 3) the full analogous support article 10 (figures 1-4, dilator 10) is applied. It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the reinforcing portion of Lundy, Jr. et al. in view of Dallison et al., so that it is able to be independently attached to a user as taught by Eull, in order to provide an improved support article with separate stackable reinforcing layers for desired increased or decreased support, dependent on a user’s preferences (Eull, Page 4, lines 11-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786